Citation Nr: 0618545	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-36 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to July 
1981.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 decision by the RO in St. Louis, 
Missouri, which in pertinent part, confirmed and continued a 
noncompensable rating for bilateral hearing loss.

In February 2006, the veteran presented testimony at a 
hearing before the undersigned at the RO.  A transcript of 
this hearing is associated with the claims folder.

During the veteran's February 2006 hearing, he raised a claim 
for service connection for tinnitus.  This claim has not been 
adjudicated and is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the February 2006 hearing, the veteran testified that 
he had received recent treatment for hearing loss at VA 
outpatient clinics at the Mather and McClellan Air Force 
Bases in Sacramento, California since 2004.  These records 
have not been obtained.  VA has a duty to seek relevant 
federal records which are adequately identified.  38 U.S.C.A. 
§ 5103A(c) (West 2002).

The veteran also testified that his hearing loss had worsened 
since the last VA examination in February 2005.

VA is obliged to provide an examination when there is 
evidence, including a claimant's testimony, that the service-
connected disability has increased in severity since the most 
recent rating examination.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

Moreover, under the provisions of the VCAA, the assistance 
provided by VA includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4); see also Green v. Derwinski, 1 Vet. App. 121 
(1991). 

The Board is therefore of the opinion that, the veteran 
should undergo another audiological evaluation in order to 
secure medical data that would be sufficient for rating 
purposes.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment for bilateral hearing loss at 
the VA outpatient clinics at Mather and 
McClellan AFB, from 2004 to the 
present.

2.  Provide the veteran with an 
audiological examination to determine 
the severity of his service-connected 
bilateral hearing loss.  

The examiner should specify the results 
of a speech reception test (Maryland 
CNC) for each ear; as well as pure tone 
thresholds in each ear at 1000, 2000, 
3000, and 4000 Hertz.

3.  Re-adjudicate the claim.  If the 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the appeal to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


